[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE PLAINTIFF'S BRIEF AND TO REMOVE FROM RECORD
The defendant Jimenez filed the instant motion to strike the reply brief filed by the plaintiffs on April 10, 1992 for the reason that such a reply brief is not permitted under the rules of practice applicable to administrative appeals. The plaintiff argues that there is no prohibition against filing such reply brief in the Practice Book or in our General Statutes.
The defendant Jimenez further argues that the portion of Practice Book 257 which permitted supplemental briefs beyond the plaintiffs' brief and defendant's brief was expressly deleted, effective October 1, 1988, thereby eliminating any authority for the reply brief.
The Court finds that the defendant Jimenez's position CT Page 5911 to be the more sound one and therefore grants the motion.
William J. McGrath, Judge